        Case 4:21-cv-03423-JST Document 19 Filed 09/01/21 Page 1 of 3



 1
     DAPEER ROSENBLIT
 2   LITVAK, LLP
     William Litvak
 3   (Cal. Bar No. 90533)
     11500 W. Olympic Blvd., Suite 550
 4   Los Angeles, CA 90064
     E: wlitvak@drllaw.com
 5   T: 310-477-5575
 6   HIRALDO P.A.
     Manuel Hiraldo, Esq.
 7   401 E. Las Olas Blvd., Suite 1400
     Fort Lauderdale, FL 33301
 8   E: Mhiraldo@Hirladolaw.com
     T: 954-400-4713
 9
     Attorneys for Plaintiff and Proposed Class
10

11                                   UNITED STATES DISTRICT COURT

12                              NORTHERN DISTRICT OF CALIFORNIA

13                                         OAKLAND DIVISION

14
     EVELYN OFITERU, individually and on                   No. 4:21-CV-03423-JST
15   behalf of all others similarly situated,
                                                           AMENDED NOTICE OF
16                      Plaintiff,                         RESOLUTION
17          v.
18   FIRST CALIFORNIA FINANCIAL, INC., a
     California corporation,
19
                        Defendant.
20

21          Plaintiff Evelyn Ofiteru (“Plaintiff”), for herself and on behalf of Defendant First California
22   Financial, Inc. (“Defendant” and together with Plaintiff, the “Parties”), with Defendant’s notice and
23
     permission, hereby inform the Court that the Parties have reached a tentative resolution of all the
24
     Parties’ differences and disputes in the above-captioned matter. The Parties anticipate that a notice
25
     of voluntary dismissal will be filed in the next sixty (60) days. In the meantime, the Parties
26

27   respectfully request that the Court vacate any and all pending deadlines and stay the case, and that

28   the Court retain jurisdiction and not dismiss the matter at this time.

                                                                  NOTICE OF RESOLUTION, CASE 4:21-CV-
                                                                                           03423-JCS
       Case 4:21-cv-03423-JST Document 19 Filed 09/01/21 Page 2 of 3



 1   Dated: September 1, 2021          Respectfully submitted
 2                                     By: /s/ Manuel S. Hiraldo
 3
                                               Manuel S. Hiraldo
 4                                             HIRALDO P.A.

 5                                             Counsel for Plaintiff

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    NOTICE OF RESOLUTION, CASE 4:21-CV-
                                         -2-                                 03423-JCS
        Case 4:21-cv-03423-JST Document 19 Filed 09/01/21 Page 3 of 3



 1
                               CERTIFICATE OF CM/ECF SERVICE
 2
            The undersigned hereby certifies that a true and correct copy of the above and foregoing
 3
     document has been served on September 1, 2021, to all counsel of record via the Court’s CM/ECF
 4
     system per Federal Rules of Civil Procedure 5.
 5
      Dated:     September 1, 2021                     HIRALDO P.A.
 6

 7
                                                       By:/s/ Manuel Hiraldo
 8                                                         Manuel Hiraldo
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                NOTICE OF RESOLUTION, CASE 4:21-CV-
                                                      -3-                                03423-JCS
